Citation Nr: 0612430	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for parotid pleomorphic 
adenoma.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for interstitial 
fibrosis of the lungs, claimed as a lung condition.

5.  Entitlement to service connection for benign prostate 
hypertrophy, claimed as a prostate condition.

6.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002, August 2003 and September 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas that, among other 
things, denied service connection for parotid pleomorphic 
adenoma, sleep apnea, hypertension, a lung condition, a 
prostate condition, and a higher initial evaluation for his 
service-connected diabetes mellitus.  The veteran filed 
timely appeals of these determinations to the Board. 

In November 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, the veteran submitted additional evidence 
that was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating his 
appeal.

As the appeal regarding the evaluation of the veteran's 
diabetes mellitus involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed parotid pleomorphic adenoma.

2.  The evidence of record does not demonstrate that the 
veteran developed sleep apnea during service.

3.  The evidence of record does not demonstrate that the 
veteran developed hypertension during service or within one 
year after service.

4.  The evidence of record does not demonstrate that the 
veteran developed a lung condition, to include interstitial 
fibrosis of the lungs, during service. 

5.  The evidence of record does not demonstrate that the 
veteran developed a prostate condition, to include benign 
prostate hypertrophy, during service.





CONCLUSIONS OF LAW

1.  Parotid pleomorphic adenoma was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2005). 

2.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

3.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A lung condition, to include interstitial fibrosis of the 
lungs, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

5.  A prostate condition, to include benign prostate 
hypertrophy, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2001, and April and 
December 2003, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
informed that he should send to VA evidence in his possession 
that pertains to the claims.

In addition, by way of May 2002 and August 2003 rating 
decisions, September 2003 and January 2004 Statements of the 
Case, and February and July 2004, and May and September 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, private and VA medical treatment records, VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
hypertensive vascular disease, hypertensive cardiovascular 
disease, benign prostatic hypertrophy with associated chronic 
prostatitis, interstitial fibrosis secondary to chronic and 
mostly occult GERD and aspiration, parotid pleomorphic 
adenoma, and sleep apnea.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current disabilities are related to a disease 
or injury in service.  

The medical evidence in this case consists of the veteran's 
service medical records, numerous private and VA treatment 
records and two VA examinations.  

The veteran's service records show no indication of any of 
the claimed conditions in service.  Upon discharge from the 
service, the veteran's medical examination indicated that the 
veteran was normal in all respects.  The veteran's blood 
pressure reading upon service entrance was 124/72 and upon 
discharge from service was 116/76.  There is also no 
indication in the veteran's medical records that the veteran 
was treated for or diagnosed with any of the claimed 
conditions within one year of service.  

Private treatment records from June 1982 indicate that the 
veteran was noted to have hypertension and also indicated 
that the veteran had been advised on several occasions that 
he had high blood pressure.  The veteran was advised to begin 
therapy for the condition at that time.  In the veteran's 
testimony before the Board in November 2005, he indicated 
that he had been diagnosed with hypertension shortly after 
service in the 1970s but that he did not pursue treatment at 
that time.  The veteran also indicated that he had a stroke 
when he was 28 or 29 years old.  The veteran indicated that 
he could not locate medical records from the 1970s to confirm 
these statements.  The veteran's claims file indicates that 
the veteran is currently being treated for hypertension.

VA treatment records dated in December 2001 indicated that 
the veteran was seen in the urology clinic and noted to have 
a history of chronic prostatitis.  A workup was noted in the 
treatment records from June 2001 for gross hematuria which 
included a cytoscopy and cytology with negative results.  A 
prostate specific antigen report in January 2001 was normal.  

With respect to the veteran's parotid pleomorphic adenoma, VA 
treatment records from July 2001 indicate that the veteran 
was seen for a left cheek mass overlying the parotid gland, 
found to be pleomorphic adenoma.  The veteran underwent a 
superficial parotidectomy without complications.  There is no 
indication in the treatment records that this condition was 
the result of or related to his military service over thirty 
years earlier.

And with respect to the veteran's sleep apnea, the records 
reflects that the veteran was seen in December 1999 for 
complaints of loud snoring and symptoms of sleep apnea.  The 
veteran was diagnosed with probable sleep apnea, confirmed by 
subsequent polysomnogram.  

In April 2002, the veteran was afforded a VA examination in 
connection with his claims for hypertension, lung and 
prostate conditions.  The veteran's medical and service 
history was noted.  The veteran was indicated to be 
approximately six feet tall and 300 pounds.  He was noted to 
have GERD, which was indicated to be repetitively symptomatic 
and which was noted to be the source of occult reflux and 
aspiration into the lungs.  The examiner stated that this has 
most likely resulted in some rather widespread interstitial 
fibrosis.  Regarding the veteran's prostate, the examiner 
noted that the veteran had active bladder outlet obstructive 
problems which were indicated to be under treatment.  He has 
had recurrent urinary tract infections, prostatitis, and 
blood in urine.  Regarding his hypertension, the veteran 
indicated that he was told that he had hypertension 
approximately four years after service, when he was 25 years 
old, and also indicated that he had a stroke at age 26.  The 
examiner noted that the veteran complained of chronic 
constipation through most of the last four decades.  The 
examiner stated that ordinarily constipation would not be 
associated with a lung condition, but that the combination of 
the veteran's morbid obesity and a chronically overfilled GI 
tract push his diaphragm up and contribute to a pulmonary 
function test study in which a restrictive pattern with mild 
impairment and no significant bronchodilator response was 
reported.  The examiner also found that the veteran's 
diagnosis of chronic prostatitis was well grounded and that 
the veteran had bladder outlet obstructive symptoms with 
recurrent urinary tract infections, which was indicated to be 
very common with prostatitis.  A chest x-ray dated in March 
2002 reported shallow inspiration, which the examiner noted 
goes with his obesity and a full GI tract.  The examiner then 
noted that this was consistent with a restrictive respiratory 
pattern.  In addition, the examiner indicated that a prostate 
specific antigen report dated in January 2001 was normal.  
After examination, the veteran was diagnosed with 
hypertension, benign prostatic hypertrophy plus chronic 
prostatitis plus bladder outlet obstructive symptoms plus 
recurrent urinary tract infections, and interstitial fibrosis 
of the lung secondary to chronic and mostly occult GERD and 
aspiration that is materially contributed towards by the 
veteran's morbid obesity and his chronically overfilled GI 
tract.  The examiner noted that the veteran's claims file and 
service medical records were not available for review, but 
indicated that a review of the records that were available, 
to include numerous recent records and diagnostic tests, did 
not indicate any evidence that his hypertension, prostate 
problems of his lung condition were related to anything that 
may be related to the veteran's military service.  

In December 2004, the veteran was again afforded a general VA 
examination.  The examiner indicated that the veteran's 
claims file was available for review in connection with the 
examination.  The veteran's general medical history was 
noted, including the veteran's diabetes mellitus.  The 
examiner indicated that the veteran had elevated blood 
pressure for 35 years.  The examiner also noted that the 
veteran was seen for possible congestive heart failure a year 
earlier, but that the veteran had normal chamber sizes, no 
valvular disease, and normal left and right ventricular 
systolic function.  The examiner indicated that the veteran 
was taking medication for his various conditions and also 
noted the veteran's reported history of a stoke at age 27.  
The examiner indicated that this history of a stoke was 
questionable and may have been generalized swelling from 
exhaustion and taking salt tablets in order to stay awake 
while driving a truck, resulting in what the veteran thought 
was a stoke.  The examiner also noted the veteran's history 
of urinary tract bleeding, thought to be due to prostatism, 
and indicated this these problems can be related to 
prostatism or due to neurogenic bladder from prior diagnosis 
of cervical and lumbar disease with prior operative 
procedures x2 at the neck level.  The veteran was noted to 
have been hospitalized on one occasion in 2000 because of 
prostatic infection with associated sepsis.  The veteran's 
PSA determinations have been normal.  After examination, the 
veteran was diagnosed in pertinent part with hypertensive 
vascular disease of 35 years duration with marginal control 
not due to diabetes; hypertensive cardiovascular disease with 
history of congestive heart failure one year ago and now 
resolved with recent essentially normal echocardiogram; and 
benign prostatic hypertrophy with associated chronic 
prostatitis with recurrent lower urinary tract bleeding 
secondary to neurogenic bladder and/or degenerative disc 
disease of cervical and lumbar spine, chronic, currently 
contained.  No condition of the lung was diagnosed and the 
examiner did not indicate that the veteran's diagnosed 
conditions were the result of his military service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
disabilities are related to service.  There is no indication 
that the veteran suffered any of the complained of conditions 
in service.  The veteran's discharge examination was normal, 
the veteran's blood pressure was normal upon service entrance 
and upon discharge, and there is no medical evidence in the 
record indicating that the veteran had hypertension within 
one year of service.  In addition, the VA examiners that 
examined the veteran in connection with his claims did not 
find that the veteran's hypertension, prostate, or lung 
conditions were related to his service.  And there is no 
evidence contained in the veteran's treatment records that 
the veteran's parotid pleomorphic adenoma or sleep apnea had 
their onset in service or are otherwise related to his 
service.   

While the veteran may feel that his conditions are related to 
his service, and the Board notes that the veteran testified 
that he believed that some of his symptoms began in service 
or shortly thereafter, as a layperson, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The medical evidence is against a finding linking 
the veteran's current disabilities with his active duty 
service.  Accordingly, entitlement to service connection must 
therefore be denied.  


ORDER

1.  Service connection for parotid pleomorphic adenoma is 
denied.

2.  Service connection for sleep apnea is denied.

3.  Service connection for hypertension is denied.

4.  Service connection for interstitial fibrosis of the 
lungs, claimed as a lung condition, is denied.

5.  Service connection for benign prostate hypertrophy, 
claimed as a prostate condition, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for an initial evaluation in excess 
of 20 percent for diabetes mellitus must be remanded for 
further action.

In the November 2005 hearing before the Board, the veteran 
indicated that his condition had worsened since he was last 
evaluated in August 2005.  Specifically, the veteran stated 
that his medication had been recently increased and that the 
veteran was taking two different types of insulin twice a 
day.  There was also testimony that the veteran was afforded 
aqua therapy to control his blood sugar levels that had 
spiked out of control.  The claim should therefore be 
remanded in order to afford the veteran a contemporaneous and 
thorough VA examination in connection with his claim.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, in November 2005 argument before the Board, the 
veteran identified medical records related to his condition 
that have not been associated with this claims file.  These 
include a scheduled December 2005 appointment with his 
dietician.  Upon remand therefore, these additional records 
should be associated with the veteran's claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is allowed, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his diabetes mellitus since 
service.  This should specifically 
include treatment records from the 
veteran's dietician dated in December 
2005.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
veteran's service-connected diabetes 
mellitus, type II.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
identify and express an opinion as to 
whether the veteran diabetes mellitus: 

(i)	is manageable by restricted diet 
only; 
(ii)	requires insulin and restricted 
diet, or oral hypoglycemic agent and 
restricted diet; 
(iii)	requires insulin, a restricted diet, 
and regulation of activities; 
(iv)	requires insulin, a restricted diet, 
and regulation of activities, with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider, plus complications 
that would not be compensable if 
separately evaluated; and/or
(v)	 requires more than one daily 
injection of insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus either 
progressive loss of weight and 
strength or complications that would 
be compensable if separately 
evaluated.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 Department of Veterans Affairs


